DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over York U.S. Patent No. (3,809,096) in view of Brier et al. (EP 0619953 A1).
With respect to claim 1, York substantially discloses a perineal pad assembly (abstract) and (figs.1-9) comprising: 
an inner cover (15, a gauze sheet) configured to transport a bodily fluid away from the skin of a patient ([Col.2], lines 47-53); 
an outer cover (18) impermeable to the bodily fluid or moisture resistant ([Col.2], lines 58-64), 
an ice pouch (20) disposed between the perineal portion of the outer cover (18) and the perineal portion of the inner cover (15, as shown in fig.9) and ([Col.3], lines 1-7).
York substantially discloses the invention as claimed except the inner and the outer cover cooperating to form a T-shape with a perineal portion extending along a ventral/dorsal direction and a dorsal portion extending along a medial/lateral direction.
Brier et al. however, teaches an improved moisture-management garment (10) comprising a moisture-management panel (11).  The panel (11) includes an inner fabric layer (14) an intermediate fabric layer (15) and an outer layer (16); the inner layer (14) is constructed of a wicking yarns for residing in skin contact during garment wear and the outer layer (16) disperses moisture wicked outwardly.  As shown in (fig.2) the outer and inner layer are formed of a T-shaped with a perineal portion extending along a ventral/dorsal direction and a dorsal portion extending along a medial/lateral direction.
In view of the teachings of Brier et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner and the outer cover of York by forming the inner and the outer cover cooperating to form a T-shape with a perineal portion extending along a ventral/dorsal direction and a dorsal portion extending along a medial/lateral direction for conforming to the anatomy of the user (see fig.9 of Brier et al.).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over York/Brier et al. as applied to claim 1 above, and further in view of  Fuchs U.S. Patent No. (3,474,780).
With respect to claim 6, the combination of York/Brier et al. substantially discloses the invention as claimed.  York further discloses an absorbent body (16) formed from a highly absorbent material and disposed between the ice pouch and the inner cover except the absorbent body forming a T-shape commensurate with the T-shape formed by the inner and outer covers. 
Fuchs, however, teaches a pad formed of a sponge rubber material or the like and used with a girdle having a crotch portion to help alleviate varicose veins of the pelvic region of the female body. The pad is T-shaped (figs.1-3) and is held in place by elastic straps or bands which extend over the thigh and hip portion of the wearer. 
In view of the teachings of Fuchs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the absorbent body of York/Brier et al. by forming the absorbent body a T-shape commensurate with the T-shape formed by the inner and outer covers for conforming to the anatomy of the user.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2-5 and 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth dependent claims 2-9 as well as claims 17-20 which recite features not taught or suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786